Citation Nr: 1340438	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  09-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased evaluation for service-connected varicose veins of the right lower extremity.

2. Entitlement to an increased evaluation for service-connected varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1974, to April 1978.  This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2012, the Board remanded this appeal for further development; as explained below, a remand is again required.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In a March 2013 statement, the Veteran detailed prior treatment for her varicose veins from the Mississippi Vein Institute in Madison, Mississippi, and indicated future treatment, scheduled for May 2013.  In this regard, the Board notes that the RO has previously unsuccessfully attempted to obtain records from Dr. Manning of the Mississippi Vein Institute, due to a lack of response from said facility.  An Internet search indicates that the Mississippi Vein Institute is now located at a different address than the address initially provided on the Veteran's consent form.  As such records are relevant to the Veteran's claims, the RO should again attempt to obtain these records.

Additionally, in November 2012 the Veteran underwent a VA examination at the Biloxi VA Medical Center (VAMC) to assess her varicose veins.  In her March 2013 statement, she described symptoms which suggest a worsening of her varicose veins since that November 2012 VA examination.  Therefore, a new examination is necessary in order to assess the current nature and severity of the Veteran's varicose veins.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also notes that in her March 2013 statement, she requested a VA examination performed by a vascular surgeon, scheduled at the end of the day, in order to accurately reflect the severity of her disability.  She also requested to be examined at a facility other than the Biloxi VAMC.  As a recent examination is required, the RO should endeavor to accommodate the Veteran's requests.

Finally, as this case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.  The Board observes that the Veteran has received VA treatment for her varicose veins, the most recent records of which are dated June 2012.  Under the law, VA must obtain any outstanding VA records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell, 2 Vet. App. at 613.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Jackson VAMC, dated from June 2012 to the present, pertaining to the Veteran's varicose veins.  All reasonable attempts should be made to obtain any identified records.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, so as to allow VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records, including those pertaining to care for her varicose veins from Dr. Manning of the Mississippi Vein Institute in Madison, MS.  The Veteran has identified treatment from this provider ranging from at least August 2008 through the present.

If the Veteran responds, assist her in obtaining any additional evidence identified.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After any additional records are associated with the claims file, obtain a medical opinion to determine the current extent of the impairment resulting from her service-connected varicose veins of the bilateral lower extremities.

If possible, schedule the Veteran's VA examination with a vascular surgeon at the end of the day, at a facility other than the Biloxi VAMC.  If another facility is not an option, schedule her with a different provider than the examiner who conducted her November 2012 examiner (Dr. H.G.).

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. Any further studies deemed relevant by the examiner(s) must also be conducted.  The rationale for all opinions expressed must be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


